Opinion by
Judge Craig,
Appellant’s motor vehicle operator’s license was suspended by the Secretary of Transportation for six months, pursuant to Section 624.1(a) of The Vehicle Code1 for refusal to take a breathalyzer test. The Court of Common Pleas of Allegheny County dismissed an appeal of that suspension and the present appeal followed. We affirm the suspension.
The lower court correctly held that a license sus-' pension is justified by anything short of an unequivocal acceptance of a request to take the breathalyzer test. Dep’t of Transportation, Bureau of Traffic Safety v. Drugotch, 9 Pa. Commonwealth Ct. 460, 308 A.2d 183 (1973).
The issue raised in this case is whether the officers administering the breathalyzer test did in fact make a sufficient request of appellant so that appellant’s actions in fact constituted a refusal.
*389In an appeal arising from a suspension of a motor vehicle driver’s license, the action of the lower court will not be disturbed unless its findings are not supported by competent evidence or the lower court made erroneous conclusions of law, or its decision exhibits a manifest abuse of discretion. Dep’t of Transportation, Bureau of Traffic Safety v. Drugotch, supra, at 461, 308 A.2d at 184.
After carefully reviewing the record below, we hold that the court’s findings, that there was a request to take the test and a refusal to do so, were supported by competent and substantial evidence.
Order
And Now, this 21st day of December, 1978, the order of the Common Pleas Court at No. SA 626, January 17, 1978 affirming the Bureau of Traffic and Safety, Department of Transportation’s suspension of appellant’s operator license is affirmed.

 Act of April 29, 1959, P.L. 58, as amended, added by Section 1 of tbe Act of July 28, 1961, P.L. 918, as amended, formerly 75 P.S. §624.1 (a), repealed by tbe Act of June 17, 1976, P.L. 162. A similar provision is now found in Tbe Vehicle Code, 75 Pa. C.S. §1547.